Gilchrist, J.
The plaintiff', to prove his title to the land, and, by consequence, the corn that grew upon it, and which was taken by the defendant, offered in evidence the declarations of one who was at work upon the land and cultivating the crop, and the evidence was admitted.
A question, substantially like the one which arises upon the ruling of the court upon that point, was presented and discussed in Rand v. Dodge, 17 N. H. Rep. 343, and several cases were cited; among them were Uncle v. Watson, 4 Taunt. 16; Doe v. Pettett, 5 B. & Ald. 223; Chambers v. Bernasconi, 1 Cromp. & Jer. 457; and it was held, in harmony with those cases, that the declarations of one in possession of land, that his possession was subordinate to another, was evidence in favor of that other in an action founded upon possession. The reason is that possession is primd facie evidence of title, and an admission that the possessor is in under another, tends to cut down his title, as it is said, and is therefore adverse to the declarant’s own interest.
*251The circumstances under which the declarations proved in the present case were made, were not such as to repel or to weaken in the least the force ordinarily belonging to such. The declarant was cultivating the crops growing upon the land, and, in answer to the witness’s question, confessed that he was not doing it for his own use and benefit, but as the servant of the plaintiff, and for his use. There seemed to be no reason whatever for his making such an admission, except that it was true.
Whatever inference the plaintiff would have been entitled to, upon proving his own personal occupation of the land, arises upon proof of Moore’s occupation of it, upon its being shown that he was in as the servant of the plaintiff. There must, therefore, be

Judgment on the verdict.